Citation Nr: 0508505	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-23 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lung 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from July January 1951 to 
January 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In an October 1973 rating decision, the RO denied service 
connection for a chest condition.  The veteran appealed that 
determination to the Board.  In a May 1975 decision, the 
Board determined that the veteran had a preservice 
respiratory disability that underwent no increase in severity 
during military service, therefore service connection was not 
warranted.  

The veteran attempted to reopen his claim in July 1975.  An 
August 1975 administrative decision informed the veteran that 
the evidence he submitted did not present any new factual 
basis warranting reconsideration of the May 1975 decision.  
He was informed that he could appeal solely as to the 
question of whether or not the evidence was new and material.  
The veteran appealed that question to the Board.  In an 
August 1976 decision, the Board determined that there was no 
obvious error in the May 1975 Board decision and that the 
evidence submitted since that decision did not contain new 
and material facts relative to the matter of service 
connection for a chest condition.  

The veteran attempted to reopen his claim in 2000.  In an 
August 2000 rating decision, the RO determined that his claim 
for service connection for a lung disorder was not well-
grounded.  The veteran appealed that determination to the 
Board.  In a July 2002 decision, the Board determined that 
new and material evidence had not been received to reopen the 
claim for service connection for a lung condition.

The veteran thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which issued an order in February 2003 that vacated the 
Board's decision, and remanded the claim for readjudication 
pursuant to 38 U.S.C.A. § 7252(a) (West 2002).  In response 
to the Court Order and accompanying Joint Motion for Remand, 
the Board, in an November 2003 decision, remanded the 
veteran's claim to the RO for additional development. 


FINDINGS OF FACT

1.  In a decision issued in August 1976, the Board determined 
that new and material evidence had not been received to 
reopen the claim of entitlement to service connection for a 
chest condition.

2.  Evidence received subsequent to the Board's August 1976 
decision is cumulative or redundant and is not, either by 
itself or in connection with other evidence of record, so 
significant that it must be considered to fairly decide the 
merits of the veteran's underlying claim of entitlement to 
service connection for a lung disorder.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a lung 
disorder.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001), 38 C.F.R. §§ 20.1100, 20.1103 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in February 2004, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what the VA would try to obtain.  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Because this case was 
pending when the VCAA was enacted, the notice was provided 
after the initial decision.  The Pelegrini Court noted that 
it did not intend to void RO decisions made prior to proper 
VCAA notice.  It provided a remedy for delayed notice, which 
was a remand for the RO to provide the necessary notice, or 
for the Board to provide reasons and bases as to why the 
veteran was not prejudiced by the lack of notice.  Pelegrini 
v. Principi, at 120, 122-124.  The required VCAA notice was 
ultimately provided by the RO in the February 2004 letter.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

Pertinent Criteria

A rating action becomes final if a notice of disagreement is 
not received within one year of the notice of that action.  
38 U.S.C.A. § 7105 (West 2002).

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).

The provisions of 38 U.S.C.A. § 5108, provide that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.  

Analysis

In a May 1975 decision, the Board noted that the veteran had 
a history of pre-service respiratory disability and 
determined that although the veteran was treated for 
respiratory disorders in service, each healed completely 
prior to separation without producing residual disability and 
the pre-service respiratory disability underwent no increase 
in severity during military service.

The veteran attempted to reopen his claim for service 
connection in July 1975.  In an August 1976 decision, the 
Board found that new and material evidence had not been 
submitted to reopen the claim.  The veteran was provided 
notice of the decision and the decision became final.

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156. 

The evidence considered in the Board's August 1976 decision 
included the veteran's service medical records.  The service 
medical records showed that the veteran reported a history of 
empyema of the left chest during his inductment examination 
and that he was treated for respiratory disorders while he 
was in service.  At the time of his separation examination, 
the veteran reported a history of pneumonia during service 
but had no present medical complaints.

Other evidence considered included statements from the 
veteran, an April 1953 statement from E. B. Barrett, M.D., in 
which he reported witnessing the veteran spitting up blood; a 
December 1972 statement from A. J. Cummings, M.D.; x-ray 
reports from Scranton State Chest Clinic dated from 1970 to 
1971; VA x-ray reports from March 1953 and July 1973; an 
April 1975 statement from J. F. Comerford, M.D., in which he 
reports treating the veteran in 1932 for a chronic bronchial 
condition; a December 1975 statement from S. J. Levinson, 
M.D., in which he reports treating the veteran since 
September 1975 for complaints of progressive dyspnea and 
discomfort over the left lower chest, especially related to 
exertion; and a February 1976 statement from the veteran's 
wife.

The veteran was afforded RO hearings in July 1953 and April 
1974.  In July 1953, the veteran reported respiratory 
illnesses and symptoms while in service, including spitting 
up blood and shortness of breath.  At his July 1974 hearing, 
the veteran testified that he was treated for bronchitis in 
February 1951, but felt that his lungs were aggravated 
afterwards.  He stated that he was told by a doctor in Korea 
that he had a weak condition in his chest.  He testified that 
the condition had been chronic since discharge.

The evidence received since the Board's August 1976, decision 
includes VA treatment records that contain no assertion of 
in-service aggravation of the veteran's pre-existing lung 
disorder; a May 1980 examination report from A. Perry, M.D.; 
an August 1999 statement from E. A. Turchetti; information on 
Kodak hypo clearing agent, working solution; photos of 
servicemen in a photo lab; a lay statement from G. W. S., 
stating that he witnessed the veteran coughing up blood in 
1952; and April 2003 treatment records from Mercy Hospital.  

The veteran was afforded an RO hearing in May 2001 and a 
video hearing before the undersigned Veterans Law Judge in 
March 2002.  At the May 2001 hearing, the veteran testified 
that his pre-existing lung disability was worsened in service 
by breathing in chemicals from the photo lab.  In March 2002, 
the veteran testified that the cold weather in Korea, as well 
as exposure to chemicals in the photo lab, worsened his pre-
existing lung disability.

The medical evidence received since the Board's November 2000 
decision is arguably new since it was not previously of 
record.  However, it is not material because it does not 
pertain to the issue of aggravation.  It is already 
established that the veteran had respiratory illnesses while 
he was in service.  However, these illnesses were acute in 
nature and had resolved by the time of discharge.  None of 
the new evidence indicates that the in-service respiratory 
illnesses increased the veteran's pre-service respiratory 
disability.

The hearing testimony is also new.  At the March 2002 and May 
2001 hearings, the veteran testified that the cold weather in 
Korea and chemicals from the photo lab aggravated his lung 
disability.  The testimony is not material, however, because 
there is no medical evidence that the veteran's lung 
disability was actually aggravated.  

Because the evidence received since the August 1976 decision 
is not new and material, the claim is not reopened.   


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a lung disorder. 


	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


